Case 1:19-cv-00525-MU Document 29 Filed 03/03/20 Page 1 of 2                       PageID #: 112




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

WOODROW DAW,                                      *
                                                  *
          Plaintiff,                              *
                                                  *
vs.                                               *           CASE NO. 1:19-cv-00525-MU
                                                  *
G.A. WEST & CO., INC.,                            *
                                                  *
          Defendant.                              *
                                                  *

                            NOTICE OF SERVICE OF DISCOVERY

          Defendant, G.A. West & Co., Inc. (“G.A. West”), hereby gives notice that on March 3,

2020, it served on counsel for all parties the following:

      •   G.A. West’s Responses to Plaintiff’s First Requests for Production;
      •   G.A. West’s Responses to Plaintiff’s First Requests for Admission; and
      •   G.A. West’s Responses to Plaintiff’s First Set of Interrogatories.



                                              Respectfully submitted,


                                               /s/ T. Hart Benton, III
                                              W. CRAIG HAMILTON (HAMIW1893)
                                              chamilton@mcdowellknight.com
                                              T. HART BENTON, III
                                              tbenton@mcdowellknight.com
                                              Attorneys for G.A. West & Co., Inc.

OF COUNSEL:

MCDOWELL KNIGHT ROEDDER
 & SLEDGE, LLC
11 North Water St., Ste. 13290
Mobile, Alabama 36602
(251) 432-5300
(251) 432-5303 (fax)
Case 1:19-cv-00525-MU Document 29 Filed 03/03/20 Page 2 of 2                    PageID #: 113




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of March, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF electronic document filing system which sends
notification of such filing to the following attorneys of record:

       Kira Fonteneau, Esq.
       The Fonteneau Firm LLC
       2151 Highland Avenue, Suite 205
       Birmingham, AL 35205



                                             T. Hart Benton, III
                                            COUNSEL




                                               2
